 Case 19-00199-elf      Doc 5     Filed 11/12/19 Entered 11/12/19 10:56:26           Desc Main
                                   Document Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          :     CHAPTER 7
                                                :
TUONG Q. NGUYEN,                                :     BANKR. NO. 19-14310 ELF
                                                :
                  Debtor.                       :
___________________________________________________________________________
ANDREW R. VARA,                                 :
ACTING UNITED STATES TRUSTEE,                   :     ADV. NO. 19-00199
                                                :
                  Plaintiff,                    :
                                                :
                          v.                    :
                                                :
TUONG Q. NGUYEN,                                :
                                                :
                  Defendant.                    :
___________________________________________________________________________

         STIPULATION TO EXTEND TIME TO FILE AN ANSWER OR OTHER
          RESPONSE TO THE COMPLAINT AND ORDER APPROVING SAME

               Andrew R. Vara, the Acting United States trustee for Region 3, and plaintiff

herein (the “U. S. trustee” and/or “Plaintiff”), by and through his undersigned counsel, and

Tuong Q. Nguyen (“Defendant”), by and through his undersigned counsel, hereby stipulate that

the deadline to file an answer or other response to the Plaintiff’ Complaint be extended from

November 12, 2019 to and including December 16, 2019.




                                    [Signature Page Follows]




                                           Page 1 of 2
Case 19-00199-elf    Doc 5    Filed 11/12/19 Entered 11/12/19 10:56:26          Desc Main
                               Document Page 2 of 2



SADEK and COOPER                                ANDREW R. VARA
                                                Acting United States trustee



By: /s/ Brad J. Sadek                           By: /s/ Dave P. Adams
    Brad J. Sadek, Esq.                             Dave P. Adams
    Counsel for Debtor/Defendant                    Counsel for the U. S. trustee/Plaintiff
    1315 Walnut Street, Suite 502                   Office of the U. S. trustee
    Philadelphia, Pennsylvania 19107                200 Chestnut Street, Suite 502
    (215) 545-0008                                  Philadelphia, Pennsylvania 19106
    (215) 545-0611 (fax)                            (215) 597-4411
                                                    (215) 923-1293 (fax)

Dated:   November 8, 2019                       Dated:   November 8, 2019

                                12th
             So ORDERED this            day of November, 2019.




                                         Eric L. Frank
                                         United States Bankruptcy Judge




                                       Page 2 of 2
